Citation Nr: 9910280	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  94-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for tendonitis of the 
left forearm.  

4.  Entitlement to service connection for costochondritis.  

5.  Entitlement to service connection for a heart disorder.  

6.  Entitlement to service connection for gastroenteritis.  

7.  Entitlement to service connection for post-operative scar 
residuals of an excision of dysplastic nevi and intradermal 
nevi of the back.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1974 to August 
1992.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1993 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for a low back disorder, a right shoulder 
disorder, tendonitis of the left forearm, costochondritis, a 
heart disorder, gastroenteritis and for post-operative scar 
residuals of an excision of dysplastic nevi and intradermal 
nevi of the back.  In June 1996, the Board remanded this 
appeal to the RO to afford the veteran Department of Veterans 
Affairs (hereinafter "VA") examinations.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbosacral strain with associated 
arthritis has been reasonably shown to have had origins 
during active service.  

3.  The veteran's post-operative scar residuals of an 
excision of dysplastic nevi and intradermal nevi of the back 
have been reasonably shown to have had origins during active 
service.


CONCLUSIONS OF LAW

1.  Lumbosacral strain with associated arthritis was incurred 
in active service.  38 U.S.C.A. 5107, 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  Post-operative scar residuals of an excision of 
dysplastic nevi and intradermal nevi of the back were 
incurred in active service.  38 U.S.C.A. 5107, 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims for service connection for lumbosacral 
strain with associated arthritis and for post-operative scar 
residuals of an excision of dysplastic nevi and intradermal 
nevi of the back are well-grounded and that all relevant 
facts have been properly developed.  Accordingly, a remand, 
as to such issues, in order to allow for further development 
of the record is not appropriate.  

I.  Service Connection for Lumbosacral Strain with Associated 
Arthritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
Where the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he was 
seen in June 1991 with complaints of a right low back strain.  
The impression was right low back spasm.  A June 1991 
examination report noted that the veteran had a low back 
strain on the right while in Saudi Arabia.  There was also a 
notation that the veteran suffered a right low back spasm.  
An August 1991 examination report also noted that the veteran 
suffered a pulled muscle of the low back while deployed in 
Saudi Arabia.  An April 1992 treatment entry noted that the 
veteran was seen with a history of low back pains for the 
previous two or three weeks.  The examiner indicated a 
diagnosis of mild low back pain with the need to rule out 
degenerative joint disease.  An April 1992 radiological 
report, as to the lumbosacral spine, indicated an impression 
of no gross abnormalities.  Additionally, a May 1992 entry 
noted a diagnosis of chronic low back pain and a May 1992 
consultation report related an assessment which included mild 
low back pain.  The July 1992 separation examination noted 
that the veteran had recurrent back pain after a back injury.  

The veteran underwent a VA general medical examination in 
October 1992.  It was noted that the veteran had recurrent 
back pain since his service in Saudi Arabia.  The veteran 
reported that he had awakened during service with a "catch" 
in his back and that he currently had somewhat less trouble.  
The examiner noted that the veteran had pain and tightness in 
the left lumbar area.  The examiner reported that the 
tenderness in the veteran's back was brought on by allergy 
manifested by sinus allergy and the tenderness in the muscles 
and the "catch" in his back could be recurrent.  The 
examiner indicated an impression which included fibromyalgia 
due to poor conditioning.  The examiner remarked that the 
veteran had mild strain presently, but that he suffered 
severe strain aggravated by poor posture and muscle imbalance 
with recreational pursuits.  An October 1992 radiological 
report, as to the lumbosacral spine, indicated an impression 
of a normal exam.  A November 1993 VA orthopedic examination 
report noted that the veteran had a medical history of 
fibromyalgia and systemic allergy.  

The veteran underwent a VA "spine" examination in August 
1996.  He reported that he sprained his lower back in 1988 
during physical training.  The veteran also indicated that he 
developed pain in his lower back while in the Persian Gulf 
after doing a lot of heavy lifting.  He stated that over the 
past few years he had suffered from pain which was confined 
to his lower back with no radiation of the pain.  The 
examiner reported that there were no postural abnormalities 
or fixed deformities.  The examiner also indicated that the 
veteran had objective discomfort on flexion of the 
lumbosacral spine.  It was noted that an X-ray of the 
lumbosacral spine revealed minimal degenerative arthritic 
change.  The diagnoses included history of low back pain and 
minimal degenerative arthritic change.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was treated for variously diagnosed 
low back disorders during his period of service.  A June 1991 
treatment entry noted an impression of right low back spasm 
and an April 1992 entry indicated a diagnosis of mild low 
back pain with the need to rule out degenerative joint 
disease.  May 1992 treatment entries indicated diagnoses 
including chronic low back pain and mild low back pain.  
Also, the July 1992 separation examination report included a 
notation that the veteran had recurrent back pain after a 
back injury.  Additionally, the Board observes that an 
October 1992 VA examination report noted that the veteran had 
pain and tightness in the left lumbar area.  The examiner 
reported that the tenderness in the veteran's back was 
brought on by allergy manifested by sinus allergy and that 
the tenderness in the muscles and the "catch" in the back 
could be recurrent.  The diagnoses included fibromyalgia due 
to poor conditioning.  An October 1992 radiological report, 
as to the lumbosacral spine, indicated an impression of a 
normal exam.  

The Board further observes that an August 1996 VA "spine" 
examination report noted that the veteran indicated that he 
sprained his lower back in 1988 during physical training and 
that he also developed pain in his lower back during his 
service in the Persian Gulf.  It was noted, at that time, 
that an X-ray of the lumbosacral spine revealed minimal 
degenerative arthritic change.  The examiner indicated 
diagnoses including history of low back pain and minimal 
degenerative arthritic change.  The Board observes that the 
medical evidence of record clearly indicates that the veteran 
was treated for low back disorders, including back spasms and 
recurrent low back pain, during service.  Further, the Board 
notes that the veteran has recently been diagnosed with a 
history of low back pain and minimal degenerative arthritic 
change as indicated by the August 1996 VA "spine" 
examination report.  Therefore, the Board is of the view that 
to conclude otherwise than that the evidence is at least in 
equipoise as to whether lumbosacral strain with associated 
arthritis was incurred during the veteran's period of service 
would not withstand Court scrutiny on the basis of the 
evidence currently of record.  Accordingly, with resolution 
of reasonable doubt in favor of the veteran, the Board 
concludes that service connection for lumbosacral strain with 
associated arthritis is warranted.  

II.  Service Connection for Post-Operative Scar Residuals of 
an Excision of
Dysplastic Nevi and Intradermal Nevi of the Back

The veteran's service medical records indicate that he was 
hospitalized in June 1989 for evaluation and treatment of a 
possible substance dependency disorder.  A July 1989 hospital 
report noted that a physical examination was essentially 
normal with the exception of multiple nevi on the veteran's 
back.  It was noted that the veteran was evaluated by a 
dermatology clinic and was found to have dysplastic nevi.  
Two of the nevi on the veteran's back were biopsied without 
complication.  It was reported that one of the nevi was found 
to be an intradermal mass and that the other was found to be 
a dysplastic compound nevus with mild atypia.  There was no 
evidence of malignant melanoma.  The diagnoses included 
dysplastic nevi.  The July 1992 separation examination report 
included a notation that the veteran's skin and lymphatics 
were normal.  

The veteran underwent a VA general medical examination in 
October 1992.  The examiner noted that the veteran had small 
scars on the back and that the "rolls [were] grooved x 4".  
The diagnoses referred to other disorders.  A November 1993 
VA orthopedic examination report also referred to other 
disorders.  

The veteran underwent a VA "spine" examination in August 
1996.  It was noted that a dermatologist excised a couple of 
lesions from the veteran's back in 1989.  The veteran 
reported no further problems with them.  The examiner 
indicated that the scarring was normal for excision and that 
no residuals or problems were seen.  The diagnoses included 
history of excision of two lesions of the veteran's back.  An 
August 1996 VA orthopedic examination report referred to 
other disorders.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records indicate that he 
was evaluated by a dermatology clinic and found to have 
dysplastic nevi.  A July 1989 hospital report noted that two 
of the nevi on the veteran's back were biopsied without 
complication.  It was reported that one of the nevi was found 
to be an intradermal mass and that the other was found to be 
a dysplastic compound nevus with mild atypia.  The diagnoses 
included dysplastic nevi.  Additionally, the Board observes 
that an October 1992 VA general medical examination report 
noted that the veteran had small scars on his back and that 
the "rolls [were] grooved x 4".  Further, an August 1996 VA 
"spine" examination report noted that a dermatologist 
excised a couple of lesions from the veteran's back in 1989.  
The examiner indicated that scarring was normal for such 
excision and that no residuals or problems were seen.  The 
diagnoses included history of excision of two lesions of the 
veteran's back.  The Board observes that the medical evidence 
of record clearly indicates that the veteran underwent an 
excision of dysplastic nevi and intradermal nevi on the back 
during service.  Additionally, the veteran has recently been 
diagnosed with scarring from such excision as indicated 
pursuant to the August 1996 VA "spine" examination report 
and the October 1992 general medical examination report.  
Therefore, the Board is of the view that to conclude 
otherwise than that the evidence is at least in equipoise as 
to whether post-operative scar residuals of an excision of 
dysplastic nevi and intradermal nevi of the back were 
incurred during the veteran's period of service would not 
withstand Court scrutiny.  Accordingly, with resolution of 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for post-operative scar residuals of 
an excision of dysplastic nevi and intradermal nevi of the 
back is warranted.  


ORDER

Service connection for lumbosacral strain with associated 
arthritis is granted.  Service connection for post-operative 
scar residuals of an excision of dysplastic nevi and 
intradermal nevi of the back is granted.  




REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a right shoulder disorder, tendonitis of the 
left forearm, costochondritis, gastroenteritis and for a 
heart disorder.  The accredited representative has requested 
that this case be remanded for additional VA examinations as 
the RO failed to comply with the Board's June 1996 remand 
instructions.  In reviewing the record, the Board notes that 
the RO did not fully comply with the remand instructions.  
The June 1996 remand requested, in part, that the veteran be 
afforded examinations by appropriate specialists as to his 
claimed disorders.  The examiners were requested to ascertain 
whether there was a currently ascertainable chronic 
disability pertaining to each of the claimed disorders and to 
include a detailed account of all manifestations of the 
disorders found to be present.  Additionally, the claims 
folder was to be made available to the examiners for review 
prior to the examination.  

The Board observes, as requested pursuant to the June 1996 
remand instructions, that the veteran underwent a VA 
cardiovascular examination in August 1996.  There is no 
indication that the examiner reviewed the claims folder prior 
to the examination.  The veteran reported some episodes of 
shortness of breath and indicated that he was told that he 
had sinus bradycardia.  The examiner noted that the veteran's 
heart had a regular rhythm and that he had no murmurs.  There 
was no evidence of a gallop or rub and no clinical evidence 
of cardiomegaly.  The examiner noted that the peripheral 
pulses were 2+ and equal bilaterally and that there were no 
bruits.  It was noted that an electrocardiogram revealed 
sinus bradycardia and was reported to be otherwise normal.  
The diagnosis was history of sinus bradycardia, asymptomatic.  
The Board observes that the examiner did not comment as to 
the etiology or approximate date of onset of the diagnosed 
disorder.  Further, the examiner did not address other 
possible cardiovascular references in the claims folder or 
specifically indicate whether the veteran had a currently 
ascertainable chronic disability of which sinus bradycardia 
would be a recognizable manifestation.  Additionally, the 
Board observes that a November 1993 VA pulmonary examination 
report noted, as to the veteran's cardiovascular system, that 
sinus arrhythmia was present.  Also, an October 1992 VA 
general medical examination report indicated that heart 
murmurs were noted.  

Further, the Board notes that the veteran's service medical 
records indicate that he underwent a electrocardiogram in 
September 1981.  The examiner, at that time, noted that the 
electrocardiogram was probably normal with borderline left 
ventricular hypertrophy by voltage.  Also, a May 1991 
electrocardiogram indicated that the veteran had sinus 
arrhythmia.  

As to the veteran's claimed right shoulder disorder, 
tendonitis of the left forearm and costochondritis, the Board 
observes that he was afforded a VA orthopedic examination in 
August 1996.  Again, there is no indication that the 
veteran's claims folder was reviewed by the examiner.  The 
veteran reported that he hurt his right shoulder during a 
physical training test in 1985.  He complained of 
intermittent pain in the right shoulder.  The veteran also 
stated that he had suffered pain in the left forearm over the 
past five years.  He indicated that it throbbed and would 
occasionally have sharp pain.  The veteran further reported 
that his left forearm would occasionally feel numb.  The 
examiner noted that there was no joint swelling, deformity or 
instability.  X-rays of the right shoulder and left forearm 
were reported to be normal.  The diagnoses included history 
of pain in the right shoulder and history of pain in the left 
forearm.  The examiner did not comment as to the etiology of 
any diagnosed disorder.  As to the veteran's claimed 
costochondritis, the August 1996 VA orthopedic examination 
report did not address such disorder.  The August 1996 
cardiovascular examination report noted, solely, that the 
veteran denied any history of costochondritis as stated on 
his claim form.  The Board observes that the October 1992 VA 
general medical examination report indicated that the veteran 
had tenderness and "trigger spots" in the shoulder, 
bilaterally.  The examiner also reported  that the tenderness 
in the veteran's muscles could be recurrent.  The diagnoses 
included fibromyalgia due to poor conditioning.  .  

The Board notes that the veteran's service medical records 
indicate that he was seen in October 1976 with a history of 
pain in the lower costal regions, bilaterally.  The 
impression was costochondritis.  An August 1977 entry noted 
that the veteran was seen with complaints of stomach pains.  
The assessment, at that time, was costochondritis.  A July 
1979 entry noted that the veteran was seen with complaints of 
a stiff neck with pain.  It was noted that the veteran pulled 
his right shoulder while on the overhead bars.  The 
impression was muscle pull with the need to rule out a 
rotator cuff tear.  An additional July 1979 entry indicated 
an impression of resolving muscle strain and doubtful rotator 
cuff tear.  An October 1989 entry noted that the veteran was 
seen with a bump in his left wrist.  The assessment, at that 
time, was tendonitis of the left forearm.  A June 1991 
examination report noted that the veteran had right shoulder 
strain which was resolved.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Additionally, the Court 
has also held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the appellant's contentions; the evidence 
of inservice treatment for a right shoulder disorder, 
tendonitis of the left forearm, costochondritis and for a 
possible heart disorder; the examiners' failure to review the 
claims folder prior to the August 1996 VA orthopedic and 
cardiovascular examinations; the lack of adequate opinions as 
to the etiology of such disorders; the contradictory evidence 
as to the presence of chronic right shoulder and left forearm 
disorders, and in consideration of the Court's holding in the 
cases noted above, specifically Talley and Stegall, the Board 
concludes that additional VA orthopedic and cardiovascular 
examinations would be helpful in resolving the issues raised 
by the instant appeal.  

Additionally, as to the veteran's claimed gastroenteritis, 
the Board notes that the veteran was last afforded a VA 
gastrointestinal examination in August 1996.  The examiner, 
again, apparently did not review the claims folder.  The 
veteran reported that he suffered from gastroenteritis during 
service while in the Persian Gulf.  He indicated that he had 
suffered intermittent abdominal discomfort as well as 
intermittent diarrhea.  He also reported that he lost some 
weight and had put it back on.  It was noted that the veteran 
reported no recent history of diarrhea or abdominal pain.  
The examiner noted that the veteran had normal bowel sounds 
with no tenderness, masses or organomegaly.  It was also 
reported that the veteran had no history of anemia, vomiting 
or of melena or hematemesis.  The examiner indicated that the 
area of the veteran's pain, when he did have it, was in his 
left lower quadrant.  It was observed that such pain would 
last for an hour or two with a frequency of a couple times a 
week, but that the veteran had reported that he had no recent 
problems over the past few years.  The examiner indicated a 
diagnosis of history of gastroenteritis, resolved.  

The Board observes that the veteran's service medical records 
indicate that he was treated in August 1977 with complaints 
of stomach pains.  The examiner noted that the veteran had 
tenderness along the bottom of the rib cage.  The impression 
was costochondritis.  An additional August 1977 entry noted 
that the veteran complained of stomach pains for the previous 
three days with no relief.  The impression, at that time, was 
the need to rule out gastroenteritis.  A June 1991 
examination report noted that the veteran suffered weight 
loss while in Saudi Arabia.  However, there was a notation 
that the veteran's abdomen and viscera were normal.  A July 
1992 separation examination report also included a notation 
that the veteran's abdomen and viscera were normal.  Given 
the nature of the veteran's contentions, the evidence of 
inservice treatment for gastroenteritis, the Court's holdings 
in the cases noted above and as the examiner, pursuant to the 
August 1996 VA gastrointestinal examination did not fully 
comply with the Board's June 1996 remand instructions, the 
Board concludes that additional development of the record, as 
to this issue, should be undertaken prior to completion of 
appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his heart disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The report should 
include a detailed account of all 
manifestations of any heart disorder 
found to be present, to include 
commenting whether such manifestations 
are congenital and/or developmental 
conditions, or represent an associated 
disease process involving the 
cardiovascular system.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed heart disorder and to 
comment on the relationship, if any, 
between any such disorder and the 
veteran's period of service.  A 
sufficient rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his claimed right shoulder 
disorder, left forearm disorder and 
costochondritis, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The report should include a detailed 
account of all manifestations of any 
disorders found to be present.  The 
examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset any diagnosed 
low back, right shoulder and left forearm 
disorders as well as any diagnosed 
costochondritis and to comment on the 
relationship, if any, between any such 
disorders and the veteran's period of 
service.  A sufficient rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

4.  The RO should schedule the veteran 
for a VA gastrointestinal examination in 
order to determine the present nature and 
severity of his gastroenteritis, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The report should 
include a detailed account of all 
manifestations of any gastrointestinal 
disorder found to be present.  The 
examiner is requested to express an 
opinion as to whether there is a 
currently manifested chronic disease 
pertaining to the gastrointestinal tract 
and, if so, can such disease process be 
related to the veteran's period of 
military service.  A sufficient rationale 
for any opinion expressed should be 
provided.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  If an opinion 
cannot be expressed without resorting to 
speculation, it should be so stated.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

6.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  







		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

